Citation Nr: 0927933	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
bilateral high frequency hearing loss, prior to March 6, 
2008.

2.	Entitlement to evaluation in excess of 40 percent for 
bilateral high frequency hearing loss, since March 6, 
2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Sparks, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2007, the 
Board remanded the claim for further development.


FINDINGS OF FACT

1.	Prior to March 2008, the Veteran manifests Level II 
hearing in the left ear and Level III hearing for the 
right ear.

2.	Since March 2008, the Veteran manifests Level VIII hearing 
in the left ear and Level VII hearing in the right ear.


CONCLUSIONS OF LAW

1.	The criteria for an initial compensable evaluation for 
bilateral high frequency hearing loss prior to March 6, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).

2.	The criteria for an evaluation in excess of 40 percent for 
bilateral high frequency hearing loss since March 6, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008).  The agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice required 
for the initial claim of service connection for bilateral 
high frequency hearing loss in January 2003.  Service 
connection was subsequently granted, and the Veteran appealed 
the July 2003 initial rating of 0 percent assigned for 
bilateral hearing loss.  In cases such as this, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the Veteran nor his representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a May 2007 letter the AOJ notified the Veteran 
of the process by which disability ratings and effective 
dates are determined.  The Veteran was given the opportunity 
to submit additional information.  The claim subsequently was 
readjudicated in the April 2008 rating decision.  The Veteran 
has been adequately notified of the information and evidence 
necessary to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims file.  All identified and 
available post-service treatment records have been secured.  
The Veteran has been medically evaluated and a medical 
opinion has been sought in conjunction with his claim.  The 
duty to assist has been fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  The Board 
notes that, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In a March 2003 letter submitted by the Veteran with his 
March 2003 private audiological examination, the Veteran 
reported that he was not allowed to wear hearing protection 
while in the Navy.  The Veteran reported that he would lose 
most of his hearing after exercises involving rifles.  The 
Veteran reported trouble recognizing speech after discharge, 
deterioration of hearing, and that he had been told by 
doctors that he suffered nerve damage in his ears.  The 
Veteran also reported that when he is exposed to loud sounds 
he has difficulty understanding even loud speech.

Additionally of record is a VA ear disease examination dated 
in April 2003.  The VA doctor noted that the Veteran first 
noticed hearing loss in bootcamp and reported constant 
ringing in his ears after rifle exercises.  The doctor noted 
that the Veteran reported a bilateral slow progression in his 
hearing loss.  The doctor noted that since service the 
Veteran had worked as a rock show promoter and that he raced 
motorcycles.  The doctor noted that the Veteran had recently 
been working in broadcast advertising, but was let go, which 
the Veteran thinks was related to his hearing loss and 
difficulty with his hearing.  The doctor noted that Veteran 
reported that background noise bothers him, he has poor 
discrimination and significant intolerance to noise, and that 
the use of hearing aides aggravates his hearing loss and 
noise tolerance.  The doctor noted that the Veteran reported 
that in 1999 he was advised that he had tinnitus secondary to 
his nerve hearing loss

Upon examination, the doctor opined that there was no 
evidence of any abnormality of the external ear, ear canal, 
tympanic membrane, or middle ear on either side.  The VA 
doctor did not have access to the claims file; however, he 
did have access to an April 2003 VA audiological examination.  
The VA doctor opined that the Veteran had bilateral high 
frequency nerve hearing loss and that it is permanent and not 
amenable to any medical or surgical treatment.  The doctor 
noted that a portion of this hearing loss is due to acoustic 
trauma while in the service.  The doctor noted that the 
Veteran would benefit from hearing aids, even though he had 
trouble with them in the past.

The April 2003 VA audiological examination demonstrated that 
there was speech recognition of 88 percent in the right ear 
and speech recognition of 84 percent in the left ear.  The VA 
doctor noted that the puretone average was 58.75 decibels in 
the right ear and 56.25 decibels in the left ear.  
Specifically, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
65
90
LEFT
25
25
45
70
85

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the Veteran's examination results yields a numerical 
designation of III for the right ear (58 to 65 average 
puretone threshold, with between 84 and 90 percent speech 
discrimination).  Based on the same table, these results 
yield a numerical designation of II for the left ear (50 to 
57 percent average puretone decibel hearing loss, with 
between 84 and 90 percent speech discrimination).  Entering 
the category designation of III for the poor ear and II for 
the better ear into Table VII produces a 0 percent 
compensable evaluation under Diagnostic Code 6100.

In an April 2003 statement in support of the claim, the 
Veteran reported that he had experienced a steady decline of 
hearing, which now affected his ability to understand normal 
speech and thereby retain employment in his profession.  The 
Veteran reported that he had to accept employment that did 
not provide enough support for his family as a result of his 
inability to understand normal speech.  

In a May 2004 letter from the Veteran's employer, the 
Veteran's employer stated that over the course of time he had 
noticed the Veteran's hearing problem worsen.  The Veteran's 
employer states that he had installed telephones with volume 
control in order to assist the Veteran, which had not helped 
the Veteran.  The employer stated that the Veteran has had 
difficulty understanding instructions from clients and this 
has impacted his ability to maintain positive relationships 
with clients on behalf of his employer.  The employer stated 
that the Veteran's productivity had declined markedly and 
that this was a result of his inability to accurately 
understand spoken language.  

In a May 2004 statement, the Veteran reported that the 
ringing in his ears had gotten louder, that he had dizziness, 
difficulty going up and down stairs, and worsening hearing 
loss.  The Veteran reported that he is not able to perform 
his chosen occupation as effectively, and that this causes 
him to miscommunicate with his clients and his boss, causing 
disruption not only to himself, but also the people whom he 
works with.  

The Veteran underwent further VA audio examination in March 
2008, at which time the following results were recorded:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
70
85
110
LEFT
60
65
75
95
110

The puretone average from 1000 to 4000 hertz for the right 
ear was 78 decibels.  The average for the left ear was 86 
decibels.  Speech audiometry revealed speech recognition 
ability of 64 percent on the right ear and 52 percent on the 
left.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the Veteran's examination results yields a numerical 
designation of VII for the right ear (74 to 81 average 
puretone threshold, with between 60 and 66 percent speech 
discrimination).  Based on the same table, these results 
yield a numerical designation of VIII for the left ear (82 to 
89 percent average puretone decibel hearing loss, with 
between 52 and 58 percent speech discrimination).  Entering 
the category designation of VIII for the poor ear and VII for 
the better ear into Table VII produces a 40 percent 
compensable evaluation under Diagnostic Code 6100.

The medical evidence of record does show that the Veteran has 
an exceptional pattern of hearing impairment in his left ear 
that warrants consideration under Table VIa under 38 C.F.R. 
§ 4.86.  However, under Table VIa, as above, the Veteran has 
a numerical evaluation of VIII for the left ear (84 to 90 
percent average puretone decibel hearing loss).  Therefore, 
applying the 38 C.F.R. § 4.86, the Veteran has the same 
numerical evaluation under both Table VI and VIa.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Accordingly, based on the Veteran's audiometric evaluations 
of record, an initial compensation evaluation prior to March 
6, 2008 is not warranted nor is an evaluation in excess of 40 
percent warranted after March 6, 2008.  

In deciding the Veteran's claim, the Board has considered the 
Court's determination in Fenderson, 12 Vet. App. 119 and 
whether he is entitled to an increased evaluation for 
separate periods based on facts found during the appeal 
period.  In this case, the Board finds distinct time periods 
where the Veteran's symptoms warranted different ratings.  
All ratings decisions accurately reflected the available 
audiological examinations at there issuance.  Accodingly, the 
Veteran is not entitled to increased evaluations for separate 
periods. 

ORDER

Entitlement to an initial compensation rating for bilateral 
hearing loss prior to March 6, 2008 is denied.

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss since March 6, 2008 is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


